Citation Nr: 0911586	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran was a member of the Air National Guard from 
December 1976 to October 1989.  From January 1977 to May 
1977, he performed active duty for training (ACDUTRA).  He 
subsequently had Active Reserve Service from June 1982 to 
October 1989.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2006.  A transcript of the hearing is of 
record.

This matter was previously before the Board of Veterans' 
Appeals (Board) in March 2006 and November 2007 and was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, for additional 
development. The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
current low back disorder to service.


CONCLUSION OF LAW

A low back disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2006 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  In addition, the June 2006 letter provided the 
Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  Therefore, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and supplemental statements of the case were issued in June 
2007, February 2008, and August 2008.  Consequently, the 
Board finds that the duty to notify has been satisfied.    

Adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and private treatment records.  Further, 
the Veteran submitted additional records and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in February 2006.  
Although a specific VA medical examination pertinent to the 
issue on appeal was scheduled for January 2008, the Veteran 
did not report.  In May 2008, the Veteran's representative 
asked that he be rescheduled for an examination, but he again 
failed to report in July 2008.  In correspondence dated in 
May 2008, the RO asked the Veteran for his George Washington 
Hospital treatment records, or, alternatively, for an 
authorization and consent form so that VA could obtain those 
records.  However, no response was received from the Veteran.  
Therefore, the RO was not able to assist the veteran in 
obtaining these records.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  To the 
contrary, in a December 2008 report of contact, the Veteran 
explicitly indicated that he had no additional information to 
submit.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for a Back Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38  
U.S.C.A. §§ 101 (24), 106, 1131 (West 2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the Veteran seeks service connection for a low back 
disorder.  Specifically, he alleges that an injury sustained 
in service in April 1977 led to his current diagnosis of 
herniated nucleus pulposus at L5-S1.  

The Board notes that the Veteran performed ACDUTRA from 
January 1977 to May 1977.  On his October 1976 Report of 
Medical History at enlistment, the Veteran indicated that he 
was in "good health" and never suffered from recurrent back 
pain.  Similarly, his November 1976 Report of Medical History 
at enlistment indicated that his spine and other 
musculoskeletal systems were within normal limits.  

During his period of ACDUTRA, the veteran was treated for low 
back complaints.  An April 1977 treatment note indicated that 
the Veteran fell in March 1977 and injured his shoulder and 
neck, resulting in sharp back pain whenever he moved quickly 
or bent over.  Physical examination was unremarkable.  The 
diagnosis was low back pain.  X-rays revealed some loss of 
the normal curvature of the lumbar spine.  However, there 
were no subsequent in-service reports of lumbar 
symptomatology.  

Significantly, in lieu of periodic examinations, the Veteran 
self-reported in Reports of Medical History from the Air 
National Guard in May 1978, December 1978, February 1980, and 
February 1981 that he had not experienced any significant 
injuries since his last.  He also denied any significant 
medical history.  While the veteran subsequently complained 
of neck pain in May 1977, there was no mention of any 
complaints referable to the low back.  The ACDUTRA service 
treatment records suggest that the April 1977 back pain was 
acute and transitory rather than chronic in nature.  Thus, 
the Board finds that there is no evidence of a chronic back 
disorder in service.  

Subsequent treatment records from the Air National Guard 
reveal two additional instances of complaints of back pain.  
In February 1981, the Veteran reported pain in his upper and 
lower back after lifting boxes.  He was diagnosed with back 
strain.  In January 1982, the Veteran was involved in an 
automobile accident in which he injured his back and neck.  
Although X-rays were negative for fractures, he was diagnosed 
with cervical and lumbar strain.  The Board emphasizes that 
these injuries were not sustained during a verified period of 
active duty, ACDUTRA or INACDUTRA.  The Veteran first 
reported recurrent back pain in a February 1982 periodic 
Report of Medical History for the Air National Guard, 
suggesting an etiology related to the reserve service-related 
injuries sustained in the automobile accident a month 
earlier, as opposed to a period of active duty, ACDUTRA or 
INACDUTRA.  

Post-service medical records reveal private orthopedic 
treatment for back pain in 2001.  These records indicate that 
the Veteran sustained a back injury in the course of his 
civilian employment at the VA in 1993.  The current back 
disorder was stated to have had its onset in 1993.  These 
records also reveal that the back condition was aggravated in 
June 2001 as a result of a second injury sustained in the 
course of his civilian occupation while lifting boxes.  

Pursuant to the Board's March 2006 and November 2007 remand 
instructions, the Veteran was scheduled for VA examinations 
in January 2008 and July 2008 to determine the current nature 
and probable etiology of his back disorder.  However, the 
Veteran failed to report for these examinations and has not 
indicated a desire to report for a new examination.

While the evidence suggests the existence of a current low 
back disorder, there is no medical evidence linking the 
disorder to service.  The service treatment records are 
negative for a chronic back disability sustained during 
active duty.  The records show only one instance of back pain 
with X-ray evidence of some loss of the normal curvature of 
the lumbar spine.  There is no medical evidence linking the 
Veteran's currently diagnosed herniated nucleus pulposus to 
service. 

Although the Veteran asserts continuity of back 
symptomatology since service, the Board finds his assertion 
not to be credible.  In this regard, the veteran was seen in 
May 1977, complaining of neck pain, there was no complaint of 
any low back pain and there was no history of him having low 
back pain.  Additionally, the Veteran self-reported in 
Reports of Medical History from the Air National Guard in May 
1978, December 1978, February 1980, and February 1981 that he 
had not experienced any significant injuries since his last 
examination.  He also denied any significant medical history.  
The record tends to suggest a single, acute and transitory 
back injury during ACDUTRA in March 1977 which was completely 
resolved prior the end of ACDUTRA in May 1977.  As discussed 
above, the record reflects that the Veteran did not allege 
recurrent back pain until February 1982, following a reserve 
service-related back injury sustained in a January 1982 
automobile accident.  

The Board notes that the Veteran asserts that his current 
back condition originated during his period of service.  The 
Veteran certainly is competent to describe complaints of 
symptoms.  However, the Veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation.  Consequently, his assertion that his current back 
disorder is related to service lacks probative value.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, there is no competent medical evidence linking the 
Veteran's back condition to a period of active military 
service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


